DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner agrees with applicant’s arguments that the closest prior arts as to Hirao (U.S. Patent Publication No. 2015/0088379 and Izawa (U.S. Patent Publication No. 2006/0224285) fails to discloses:
(1) a vehicle comprising: a damper coupled to a respective suspension linkage to constrain the motion of the associated wheel assembly by applying a damper reaction force to the suspension linkage, the damper being configured to be responsive to a damper force control output to vary the damper reaction force being applied to the suspension linkage; at least one vehicle sensor configured to provide vehicle condition data; and a damper control unit configured to generate the damper force control output that causes the damper to generate respective damper reaction forces to act against the suspension linkage to control the motion of the wheel assembly towards a set position for the wheel assembly relative to the vehicle body, adjust the set position based on a change in the vehicle condition data, and calculate the set position based on variations in the vehicle condition data over time as recited in independent claim 1.
(2) a vehicle comprising: a damper coupled to a respective suspension linkage to constrain the motion of the associated wheel assembly by applying a damper reaction force to the suspension linkage, the damper being configured to be responsive to a damper force control output to vary the damper reaction force being applied to the suspension linkage; at least one vehicle sensor configured to provide vehicle condition data; and a damper control unit configured to generate the damper force control output that causes the damper to generate respective damper reaction forces to act against the suspension linkage to control the motion of the wheel assembly towards a set position for the wheel assembly relative to the vehicle body, the damper force control output being calculated based on the current velocity of the vehicle and the vehicle condition data as recited in independent claim 13
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        August 13, 2022